FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 05/16/2022 in which claims 2, 10-12, 19-22, and 25-26 were canceled; claims 1, 4-9, 13-18 and 23-24 were amended; and claims 27-30 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-9, 13-18, 23-24, and 27-30 are under examination. 

Withdrawn Rejection
	The rejection of claims 25-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s cancellation of claims 25-26.


Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1).
Regarding claims 1 and 27, Repeka teaches a stable pharmaceutical composition comprising a core comprising intragranular region containing nicotine and one or more intragranular excipients and an extragranular region containing at least one alkaline agent(s) (buffering agent), and a coating surround the core ([0019], [0024]-[0036], [0039]-[0050], [0055]-[0064], [0073]-[0077]; claims 5 and 19). Repeka teaches the stable pharmaceutical composition is formulated and suitable for use as chewing gums ([0039], [0064] and [0082]; claims 5 and 19). Repeka teaches the pharmaceutical composition enhances nicotine absorption through the oral cavity ([0019]).
However, Repeka does not expressly teach the core is a gum core of claims 1 and 27.
Regarding the gum core of claims 1 and 27, Rudolph teaches a nicotine chewing gum that provide for a high rate of buccal absorption and high plasma concentrations, wherein the chewing gum comprises a gum core (center) containing nicotine active, a buffering agent and gum base (Abstract; [0013]-[0025], [0034]-[0059], [0061], [0067]-[0069]; claims 1-9 and 20-21). Rudolph teaches the chewing gum is coated with a sugar coating to increase the stability of the chewing gum ([0018] and [0061]).
It would have been obvious to one of ordinary skill in the art to formulate the pharmaceutical composition of Repeka as a chewing gum by including a gum base material as the base material of the core, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Repeka and Rudolph are commonly drawn to nicotine compositions formulated for suitability as chewing gums, whereby said nicotine composition provide enhanced nicotine absorption through the oral cavity, and Rudolph provided the guidance to do so by teaching that it is conventionally known in the prior art, when formulating a chewing gum, gum base is one of the main constituents (ingredient) in the core of the chewing gum so as a chewing gum dosage form can be obtained upon compression of all the ingredients of the chewing gum (Rudolph: [0059]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a gum base material as the base material of the core of Repeka so as upon compression of the pharmaceutical composition a desired chewing gum dosage form that provides enhanced nicotine absorption through the oral cavity is obtained, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to modify the coating of Repeka to a sugar coating rather than a film-coating, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rudolph provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a sugar coating is preferred, as such sugar coating increase the stability of the chewing gum (Rudolph: [0018] and [0061]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a sugar coating so as when formulating a chewing gum dosage form, the obtained chewing gum that is coated with a sugar coating would have increased stability, and achieve Applicant’s claimed invention with reasonable expectation of success. 
With respect to the limitations of “wherein the chewing gum is not melt extruded and is formed as a tablet at ambient temperature”  and “wherein the chewing gum is formed as a tablet at ambient temperature, as recited in claims 1 and 27, Repeka teaches the composition is compressed into chewing gum or tablet (Repeka: [0039], [0064], and [0082]; claim 19). Rudolph teaches that the chewing gum is made by compressing the chewing gum by conventional rotary tableting machine (Rudolph: [0018], [0020]-[0021] and [0074]-[0075]). Thus, the chewing gum of Repeka in view of Rudolph is not melt extruded, as the chewing gum of Repeka in view of Rudolph is made by compressing the chewing gum by conventional rotary tableting machine into a tablet.
Regarding claim 4, Repeka teaches the nicotine active in the pharmaceutical composition is present at an amount of from about 1 mg to about 10 mg of nicotine base per composition (Repeka: [0043]). Rudolph teaches the nicotine active in the chewing gum is present at an amount of from 0.2 to 8 mg of nicotine free base (Rudolph: [0034] and claim 4).
Regarding claims 5-6 and 28, Repeka and Rudolph teach the nicotine active is nicotine polacrilex (Repeka: [0024]-[0036], [0041] and [0042]; Rudolph: [0013]-[0014]; Examples 5-7; claim 1).
Regarding claim 7, Repeka teaches the buffering agent is selected from alkali metal carbonates or bicarbonates, alkali earth metal carbonates or bicarbonates used either alone or in combinations thereof (Repeka: [0063]-[0064]). Rudolph teaches the buffering agent is selected from alkali metal carbonates and alkali metal bicarbonates, alkaline earth metal carbonates, alkali metal citrates and alkali metal phosphates (Rudolph: [0035]-[0036]; claims 5-6).
Regarding claim 8, Rudolph teaches the sugar coating comprises polyol selected from maltitol, sorbitol, mannitol, xylitol, erythritol, lactitol or isomalt ([0061]).
Regarding claims 9 and 30, Repeka teaches the pharmaceutical composition further contains additives such as stabilizers, preservatives, antioxidants, colorant, and lubricants (Repeka: [0040], [0073]-[0085]). Rudolph teaches the chewing gum further contains colorants and antioxidants (Rudolph: [0047]-[0059]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3, 13-18, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1) and Reed et al (9 September 1997; US 5,665,406).
Regarding claim 3, Repeka teaches a stable pharmaceutical composition comprising a core comprising intragranular region containing nicotine and one or more intragranular excipients and an extragranular region containing at least one alkaline agent(s) (buffering agent), and a coating surround the core ([0019], [0024]-[0036], [0039]-[0050], [0055]-[0064], [0073]-[0077]; claims 5 and 19). Repeka teaches the stable pharmaceutical composition is formulated and suitable for use as chewing gums ([0039], [0064] and [0082]; claims 5 and 19). Repeka teaches the pharmaceutical composition enhances nicotine absorption through the oral cavity ([0019]).
However, Repeka does not expressly teach the core is a gum core, inner coating layer and outer flavored coating of claim 3.
Regarding the gum core of claim 3, Rudolph teaches a nicotine chewing gum that provide for a high rate of buccal absorption and high plasma concentrations, wherein the chewing gum comprises a gum core (center) containing nicotine active, a buffering agent and gum base (Abstract; [0013]-[0025], [0034]-[0059], [0061], [0067]-[0069]; claims 1-9 and 20-21). Rudolph teaches the chewing gum is coated with a sugar coating to increase the stability of the chewing gum ([0018] and [0061]).
It would have been obvious to one of ordinary skill in the art when formulating the pharmaceutical composition to chewing gum dosage form of Repeka to include a gum material as the base material of the core, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Repeka and Rudolph are commonly drawn to nicotine compositions formulated for suitability as chewing gums, whereby said nicotine composition provide enhanced nicotine absorption through the oral cavity, and Rudolph provided the guidance to do so by teaching that it is conventionally known in the prior art, when formulating a chewing gum, gum base is one of the main constituents (ingredient) in the core of the chewing gum so as a chewing gum dosage form can be obtained upon compression of all the ingredients of the chewing gum (Rudolph: [0059]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a gum material as the base material of the core of Repeka so as upon compression of the pharmaceutical composition a desired chewing gum dosage form that provides enhanced nicotine absorption through the oral cavity is obtained, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding the inner coating layer and outer flavor coating of claim 3, Reed teaches a hard coated chewing gum containing a gum center (core) and a coating which covers the gum center, wherein the coating contains an inner coating layer comprising polyol, and an outer coating layer containing polyol and flavors, and such dual layers coating provides improved long-term shelf stability (Abstract; column 4, lines 50-end; columns 5-8).
It would have been obvious to one of ordinary skill in the art to modify the coating of Repeka to a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reed provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors is advantageously preferred as the coating around the chewing gum (gum center), as such dual layers coating provide improved long-term shelf stability to the chewing gum product (Reed: column 5, lines 5-43). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors so as when formulating a chewing gum dosage form, the obtained chewing gum that is coated with the dual layers coating would have improved long-term shelf stability, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 13, Repeka teaches the nicotine active in the pharmaceutical composition is present at an amount of from about 1 mg to about 10 mg of nicotine base per composition (Repeka: [0043]). Rudolph teaches the nicotine active in the chewing gum is present at an amount of from 0.2 to 8 mg of nicotine free base (Rudolph: [0034] and claim 4).
Regarding claims 14 and 15, Repeka and Rudolph teach the nicotine active is nicotine polacrilex (Repeka: [0024]-[0036], [0041] and [0042]; Rudolph: [0013]-[0014]; Examples 5-7; claim 1).
Regarding claim 16, Repeka teaches the buffering agent is selected from alkali metal carbonates or bicarbonates, alkali earth metal carbonates or bicarbonates used either alone or in combinations thereof (Repeka: [0063]-[0064]). Rudolph teaches the buffering agent is selected from alkali metal carbonates and alkali metal bicarbonates, alkaline earth metal carbonates, alkali metal citrates and alkali metal phosphates (Rudolph: [0035]-[0036]; claims 5-6).
Regarding claim 17, Reed teaches the inner coating layer contains polyol selected from maltitol, lactitol and erythritol (column 5, lines 5-9; column 6, lines 54-end; column 7, lines 1-50).
Regarding claim 18, Repeka teaches the pharmaceutical composition further contains additives such as stabilizers, preservatives, antioxidants, colorant, and lubricants (Repeka: [0040], [0073]-[0085]). Rudolph teaches the chewing gum further contains excipients such as colorants and antioxidants (Rudolph: [0047]-[0059]).
Regarding claim 23, Repeka teaches the composition is compressed into chewing gum or tablet (Repeka: [0039], [0064], and [0082]; claim 19). Rudolph teaches that the chewing gum is made by compressing the chewing gum by conventional rotary tableting machine (Rudolph: [0018], [0020]-[0021] and [0074]-[0075]). Thus, the chewing gum of Repeka in view of Rudolph is not melt extruded.
Regarding claim 24, Repeka teaches the buffering agent is only present in the extragranular region ([0026] and [0029]-[0032]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues by alleging Rudolph teaches the nicotine active and buffering agent were in homogenous mixture, thereby teaches away from the claimed invention. (Remarks, page 5, 5th paragraph).

In response, the Examiner disagrees. Rudolph was used for teaching and providing guidance for the core of Repeka to be formulated with a gum base so as the core is gum core, and also providing the guidance on producing nicotine chewing gums using compressing chewing gum base that can be manufacture by tableting techniques, which appears to be in line with Repeka, as the disclosure of Repeka as a whole is drawn to producing compressible dosage forms that include chewing gums. Thus, the combined teachings of Rudolph and Repeka do not teach away from the claimed invention, but rather teach towards Applicant’s claimed invention of compressible chewing gum product. 

Applicant argues the chewing gum of Reed does not comprise at least one nicotine active and does not teach anything about a high rate of release of nicotine from the chewing gum or an environment in the oral mucosa that enhances buccal absorption of nicotine. Applicant goes on to allege that both Repeka and Rudolph claim to have good stability and thus, there is no motivation to look to Reed for dual layers coating to provide improved long-term shelf stability to the chewing gum product. Thus, Applicant alleges that obviousness analysis with Reed as the tertiary reference was based on impermissible hindsight because (Remarks, page 5, last paragraph to page 6).

In response, the Examiner disagrees. The stability discussed in Repeka and Rudolph is to the stability of nicotine active with the product (Repeka: [0019] and [0074]; Rudolph: [0018] and [0061]), which is different from improving the stability of the overall chewing gum product during storage, which is the guidance and motivation provided by Reed for modifying the coating of Repeka to dual layers coating comprising polyol and flavors so as to provide the chewing gum product with improved long-term shelf stability. Thus, an ordinary artisan seeking to improve the stability of the chewing gum product during storage would have looked to Reed and use a dual layer coating comprising polyol and flavors as the coating of Repeka so as to achieve a chewing gum product with long-term shelf stability. Thus, the obviousness analysis in the pending 103 rejections are not based on impermissible hindsight, but rather the conclusion of obviousness uses knowledge gleaned only from the teachings of the cited prior arts, and such construction based on the teachings of Repeka, Rudolph and Reed as discussed in the 103 rejection is indeed proper to render obvious Applicant’s claimed invention.
As a result, for at least the reasons discussed above, Applicant’s claimed invention remain obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action. 

New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1), as applied to claim 27 above, and further in view of Reed et al (9 September 1997; US 5,665,406).
The nicotine-containing chewing gum of claim 27 is discussed above, and said discussion being incorporated herein in its entirety.
However, Repeka and Rudolph do not teach the chewing gum further comprising an inner coating layer comprising at least one polyol disposed on the core, and an outer flavored coating present on top of the inner coating layer of claim 29.
Regarding claim 29, Reed teaches a hard coated chewing gum containing a gum center (core) and a coating which covers the gum center, wherein the coating contains an inner coating layer comprising polyol, and an outer coating layer containing polyol and flavors, and such dual layers coating provides improved long-term shelf stability (Abstract; column 4, lines 50-end; columns 5-8).
It would have been obvious to one of ordinary skill in the art to modify the coating of Repeka to a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reed provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors is advantageously preferred as the coating around the chewing gum (gum center), as such dual layers coating provide improved long-term shelf stability to the chewing gum product (Reed: column 5, lines 5-43). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors so as when formulating a chewing gum dosage form, the obtained chewing gum that is coated with the dual layers coating would have improved long-term shelf stability, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


New Objections
Claims 27-28 and 30 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 6 and 9, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613